Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the abstract filed on July 13, 2022 has been considered and accepted. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 
	Claims 5, 14 and 19 have been canceled.
	Claims 1-4, 6-13, 15-18 and 20  are allowable over the prior art of record.

Prior art of record Danilov et al "Danilov", US Patent No. 9880870 discloses in response to a request from a client, a given GVM may be migrated or transferred from one virtualization host (which may be termed the migration-source) to another (which may be termed the migration-destination). In at least some embodiments, such a migration may be accomplished without rebooting the transferred GVM (and therefore without causing long interruptions to applications running at the transferred GVM), and may be referred to as a “live” migration. In various embodiments, the live migration algorithms used may be designed to make the migration as transparent as possible to communication peers of the migrating GVM (e.g., to other GVMs or network endpoints which are sending packets to, and receiving packets from, the migrating GVM), as well as to the applications running locally at the migrating GVM (Fig. 1, col. 3 lines 6-22). Furthermore, Danilov discloses an encapsulation protocol may be implemented at various components of the virtual computing service (VCS) to enable GVM-to-GVM communications from one virtualization host to another, and to enable communications between a GVM and entities outside the VCS. The encapsulation protocol may be implemented, for example, at virtualization management components (VMCs) of the virtualization hosts, such as hypervisors or privileged domain operating system instances, which act as intermediaries between the GVMs and hardware components of the virtualization hosts. The encapsulation protocol may also be implemented at encapsulation modules or components of various edge routers and/or internal routers of the VCS, at some load balancers, gateways, or other devices associated with the VCS (col. 3 lines 41-48). In addition, Danilov discloses  when a particular GVM (e.g., GVM1) is live migrated from one virtualization host (e.g., migration-source VH1) to another (e.g., migration-destination VH3), in various embodiments a new GVM-to-host mapping indicating that VH1 is instantiated at VH3 may be created and propagated to the various components of the VCS “notifying hosts in the network”. Such VCS components may include, for example encapsulation intermediaries such as respective VMCs at other hosts including VH2, edge routers, gateways, load balancers, etc. (col. 5 lines 18-26).

Prior art of record Nakagawa, US Patent Application Pub. No. 20110205904 discloses in the example as shown in Fig. 1, the live migration in which the physical machine on which the virtual machine 6 operates is migrated from the physical machine 5A to the physical machine 5B is executed. Accordingly, the determination unit 3 determines whether the physical machine 5A, which is the source physical machine of the virtual machine 6, is the destination of a multicast packet (Paragraph(s) [0009], [0027- 0028], [0075]). In further details, Nakagawa discloses in Paragraph [0026] the addition unit 4 adds the information about the destination physical machine to the destination information stored in the destination storage unit 2 in association with the multicast address the destination of which includes the source physical machine.

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454